Citation Nr: 0934700	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-33 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a nervous 
condition.


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
April 1977.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana RO.

Historically, the Veteran filed the underlying claim for 
service connection for a nervous condition in May 1993.  The 
RO denied that claim in a March 1994 rating decision.  The 
Veteran attempted to reopen his claim in September 2005.  The 
RO issued a rating decision in June 2006 and stated that new 
and material evidence had not been submitted.  

After the Veteran submitted additional evidence, the RO 
issued an October 2006 rating decision, concluding that the 
Veteran had submitted new and material evidence but denied 
the claim of service connection for a nervous condition on 
the merits.  The Veteran submitted a Notice of Disagreement 
in January 2007.  After reviewing additional evidence 
submitted by the Veteran, the RO issued another rating 
decision, dated January 2007, which continued the denial of 
the Veteran's claim.


FINDINGS OF FACT

1.  The Veteran did not appeal a March 1994 rating decision 
that denied service connection for a nervous condition.

2.  Evidence received since the March 1994 rating decision, 
when considered with previous evidence of the record, does 
not to an unestablished fact necessary to substantiate the 
Veteran's claim and does not otherwise raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1994 rating decision that denied service 
connection for a nervous condition is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2008).

2.  New and material evidence has not been received to reopen 
a claim for service connection for a nervous condition.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in November 2005 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  However, there was no reference to the 
criteria for establishing a disability rating or effective 
date.

An additional letter dated March 2006 informed the Veteran of 
the criteria for establishing an effective date and 
disability rating.  In that regard, the Veteran received 
complete VCAA notice for a claim of service connection prior 
to the initial adjudication of his claim in June 2006.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in November 2005 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.

The Veteran's service treatment records, private treatment 
records, VA authorized examination report, Social Security 
Administration (SSA) records, and lay statements have been 
associated with the claims file.  The Board notes that the 
Veteran was scheduled for a VA examination in May 2009 but 
failed to appear.  The Veteran was informed of this in a 
supplemental statement of the case (SSOC) dated June 2009.  
To date, the Veteran has not shown good cause for failing to 
appear, and has not otherwise requested that his VA 
examination be rescheduled.  Therefore, the Board may 
proceed.  See 38 C.F.R. § 3.655; see also Olson v. Principi, 
3 Vet. App. 480, 483 (1992) (holding that the duty to assist 
is not always a one-way street, or a blind alley, and that a 
veteran must be prepared to cooperate with the VA's efforts 
to provide an adequate medical examination and submit all the 
medical evidence supporting his claim).



B.  Law and Analysis

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

According to the applicable regulations, personality 
disorders are not diseases within the meaning of the 
legislation authorizing disability compensation.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2008).  Such a defect cannot 
be service-connected since it is not a disease under the law.  
However, if during service, there is a superimposed disease, 
service connection may be awarded for the resultant 
disability.  See VAOPGCPREC 82-90 (July 18, 1990).

The Veteran's claim for service connection for a nervous 
condition was reopened and denied in October 2006 rating 
decision on appeal.  Although the RO reopened the claim and 
has adjudicated the issue of entitlement to service 
connection on the merits, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

In general, if new and material evidence is presented or 
secured with respect to a finally adjudicated claim, VA shall 
reopen and review the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2008).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
evidence of record did not establish that the Veteran had a 
chronic psychiatric disorder during service or within the 
one-year presumptive period following discharge.  See March 
1994 Rating Decision.  The RO noted the Veteran had been 
diagnosed with a personality disorder in service, and that 
the examiner had determined the disorder existed prior to 
service and was not aggravated by service.  The RO further 
noted that personality disorders are constitutional or 
developmental abnormalities and not ratable disabilities 
under VA regulations.

Since the prior final decision, new evidence has been added 
to the claims file.  The Veteran submitted treatment records 
from the Larue D. Carter Memorial Hospital for the period of 
October 1977 to December 1977.  These records reflect a 
diagnosis of passive-aggressive personality disorder.  The 
Veteran also submitted records from the Michiana Community 
Hospital dated March 1994, which reflect diagnoses of 
generalized anxiety disorder, drug-dependent dysthymic 
disorder, and histrionic and borderline personality disorder.  
Records from the Madison Center and Hospital for the period 
of September 1999 through May 2006 reflect treatment for a 
mood disorder and personality disorder.  The Veteran also 
submitted a letter from a former employer, dated July 2006.  
The employer stated that the Veteran was employed from 1978 
to 1985, and had problems with maintaining stability and 
performing his job consistently.  Finally, the Veteran 
submitted his own statement which detailed the history of his 
disability and argued that it was related to service.

The Board finds that the recently added evidence is not 
material, as it does not have any bearing on a nexus between 
current disability and service.  In other words, the 
additional evidence added to the record does not provide any 
medical basis to relate the Veteran's anxiety or mood 
disorders to service.  Records dated October 1977 through 
December 1977 show a diagnosis of passive-aggressive 
personality disorder.  As noted in the March 1994 rating 
decision, this condition was found to exist prior to service, 
and is not a ratable disability under VA regulations.  The 
additional evidence submitted by the Veteran shows treatment 
for chronic psychiatric conditions many years after service.  
The evidence does not suggest that a chronic psychiatric 
disorder was incurred during service or within the one-year 
presumptive period after discharge.  Because the Veteran's 
personality disorder was found to exist prior to service, a 
continuity of symptomatology after discharge as to this 
disorder is not probative evidence that a disability was 
incurred in or otherwise related to service.  Further, the 
recently added medical evidence does not suggest that the 
Veteran's personality disorder was subject to superimposed 
disease in service resulting in a current psychiatric 
disorder.

In addition to the medical evidence not being material, the 
Veteran's lay statements as to diagnosis or causation may not 
comprise material evidence.  See Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).

To the extent the Veteran's statements are offered as new and 
material evidence of a psychiatric disorder related to 
service, although the Veteran is competent to describe the 
symptoms he experienced during service and after discharge, 
psychiatric disorders are not conditions under case law where 
lay observation has been found to be competent to establish 
the diagnosis and the determination as to the diagnosis of 
the disability therefore is medical in nature, that is, not 
capable of lay observation.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  And, a layperson is not competent to offer an 
opinion on a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Where as here, there is a question of a diagnosis not capable 
of lay observation, which is medical in nature, and of 
medical causation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.

As a layperson, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For these reasons, the Board rejects the 
Veteran's statements as material evidence to the extent that 
he asserts that he currently has a psychiatric disorder 
related to service.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

As the additional evidence is not new and material, the claim 
of service connection for a nervous condition is not 
reopened.  As the claim is not reopened, the benefit-of-the-
doubt standard of proof does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

The Veteran's request to reopen a previously disallowed claim 
of entitlement to service connection for a nervous condition 
is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


